DETAILED ACTION
Claims 1-5, 7-10, and 12-21 are allowed.
This office action is responsive to the amendment filed on 06/18/21.  As directed by the amendment: claims 1, 16, and 21 have been amended; claims 6 and 11 have been cancelled; and no claims have been added.  Thus, claims 1-5, 7-10, and 12-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser cladding head configured to receive weld material from a powder source and collimated light from a laser source with the laser cladding head comprising the claimed protecting housing, focal array with a plurality of mirrors comprising the claimed first alignment mirror, second alignment mirror, and third aligning mirror, a turning mirror, a powder nozzle, a borescope having a probe extending along a direction parallel to but not coincident with the primary axis from a borescope body to an imaging head located at a distal end of the borescope probe and directed at the target point, in an imaging direction not parallel to the mission direction, wherein the borescope probe is separated from the primary axis by a borescope distance, and from the first path by a distance greater than the borescope distance, and wherein the third path is situated axially with respect to the primary axis between the borescope body and the imaging head, as recited in Claim 1.   Claim 16, directed to a method of operating a laser cladding system having a borescope extending along a primary axis is directed to a method, and includes somewhat similar limitations to that of claim 1 which is directed to a laser cladding head, and accordingly the arguments presented over claim 16 are equally applicable to claim 1.   
          The closest prior art references of record are KELL et al. (US 2014/0076864), BUK (US 2010/0292947), Kugler Laser Optics and Components 2010 Catalog, and RIPPL et al. (US 2007/0062916).  Both independent claims have been amended to recite “the borescope probe is separated from the third path by a borescope distance, and from the first path by a distance greater than the borescope distance” and that “the third path is situated axially with respect to the primary axis between the borescope body and the imaging head.”   The aforementioned claimed geometric relationships are not arbitrary or obvious design choices.  The present claims describe a laser cladding head in which both a welding laser and a borescope probe are situated, in parallel, within a housing that extends mainly along a primary axis coinciding with a path of the laser parallel to the borescope probe. For this laser cladding head to reach tight spaces to perform weld operations, the total width of the housing (i.e. transverse to the primary axis) must be narrow. The relative locations and orientations of the borescope probe, first path, and second path define the means by which the present disclosure addresses this need. Specifically, the optical path is brought radially inward from the first path to the third path (i.e. the path of beam 28, to which the borescope runs parallel) via a second path. These paths are set by alignment mirrors that are situated remotely (per claims 1 and 16, the focal length is at least ten times the working distance) from the turning mirror at the distal end of the housing. In this way, the beam path skirts the comparatively bulk borescope body 200, allowing the third path (28) and the borescope probe (38) to be fitted into a narrow wand.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 16, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claims 1 and 16 read over the prior art of record and are considered to have allowable subject matter.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761